Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 12, 19 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 4 and 6-12, 15-20, 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. US 2013/02059118 in view of and Esenlik et al. US 2015/0016551
Fu discloses:
1. and under similar rationale 12. 19. And 20. A method of processing video data, comprising: determining, for a conversion between a first video region of a video and a bitstream of the video, a first syntax element corresponding to the first video region is present in the bitstream, wherein the first syntax element indicates an index of a first adaptation parameter set that first video region refers to (Fig. 1A: input to bitstream, SAO 131, ALF 132; 0041-5; Figs. 5,6; 0049-54) , and wherein the first video region is a video picture or a video slice, when the first video region is the video picture, the first syntax element is present in a picture head syntax element set, and when the first video region is a video slice, the first syntax element is present in a slice head syntax element set (0032; 0043); and performing the conversion based on the determining (Fig. 1A: SAO 131, ALF 132 to outputting bitstream); 
Fu does not appear to disclose a single embodiment containing the previous and following limitations, however Fu teaches a value of a second syntax element included in the first adaptation parameter set is 1, and wherein the second syntax element indicates whether to include a luma filter set in the first adaptation parameter set, and wherein for a sample of the first video region, a filter index is derived based on multiple sample differences in different directions, and a specific luma filter is selected from the luma filter set based on the filter index (Fig. 1A: input to bitstream, SAO 131, ALF 132; 0041-5; Figs. 5,6; 0032; 0049-54; Fig. 17; 0065: “When alf_new_filter_set_flag is not present, it is inferred to be one”  an example of and “Syntax element alf_min_kstart_minus1+1 specifies the minimum order k of k-th order exponential Golomb code for the luma filter coefficients for the adaptive loop filter. Syntax element alf_golomb_index_flag[i] specifies the difference in the order of k-th order exponential Golomb codes between i-th group and (i+1)-th group of the luma filter coefficients. There are multiple groups of the luma filter coefficients where each group may have a different order k. When syntax element alf_nb_pred_luma_flag[cIdx][ry][rx][i] is equal to one, the filter coefficients of i-th filter for the current coding block are coded in a predictive manner based on spatially neighboring filter coefficients; otherwise the filter coefficients are not coded using spatially neighboring filter coefficients. Syntax element alf_filt_coeff[cIdx][ry][rx][i] specifies the j-th filter coefficient of i-th filter used in the adaptive loop filtering process for the current coding block.”;).
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to The invention may be embodied in other specific forms without departing from its spirit or essential characteristics (Fu 0067)
Fu does not explicitly disclose the following, however Esenlik teaches wherein in response to the first syntax element being present in the picture head syntax element set or the slice head syntax element set (0122: although LCU-based parameter syntax structures can generally be placed within APS, as well as within a picture slice, the present invention deals specifically with the former case, i.e. a structure wherein the filter parameters are signalled within the APS)
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to reduce the signalling overhead of LCU-based filter parameter signalling, in the particular case of signalling within the APS (Adaptation Parameter Set) (Esenlik 0122)
	
12. additionally has a processor and a non-transitory memory with instructions thereon, wherein the instructions upon execution by the processor, cause the processor (0066)

4. and under similar rationale 15. and 23. The method of claim 1, wherein the video region includes multiple video coding tree blocks, and the video coding tree block is split into multiple M*M video block, M is equal to 2 or 4, and wherein same filter index is applied for samples in a same M*M video block (0008; 0039).


6. and under similar rationale 16. and 24. The method of claim 1, wherein the first adaptation parameter set includes an adaptive loop filtering adaptation parameter set (0041-5).

7. and under similar rationale 17. The method of claim 1, wherein a maximum value of the filter index is indicated by N, and a number of luma filters in the luma filter set is smaller than or equal to N+1 (Fig. 17).

8. and under similar rationale 18. The method of claim 7, 
Fu does not appear to disclose a single embodiment containing the previous and following limitations, however Fu teaches wherein in response to the number of luma filters in the luma filter set is smaller than N+1, at least two luma filter with different filter indices have same filter coefficients (0039-45; 0065).
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to The invention may be embodied in other specific forms without departing from its spirit or essential characteristics (Fu 0067)

9. and under similar rationale 22. The method of claim 1, wherein the filter index is used to derive another specific luma filter which is not included in the luma filter set (0039-45; 0065).

10. The method of claim 1, wherein the conversion includes encoding the current video block into the bitstream (Figs 1A/B).

11. The method of claim 1, wherein the conversion includes decoding the current video block from the bitstream (Figs 1A/B).

Claim 5 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. US 2013/02059118 and Esenlik US 2015/0016551 and further in view of Gamei et al. US 2015/0043641.
5. and under similar rationale 21. The method of claim 4, 
Fu does not explicitly disclose the following, however Gamei teaches wherein the multiple sample differences in different directions are derived for every M*M video region based on 1:2 subsampling rate (0111).
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to in this scheme there would be as much chroma data as luma data, though the chroma data would be split between the two chroma channels (Gamei 0111)
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W BECKER whose telephone number is (571)270-7301. The examiner can normally be reached flexible usually 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph G Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH W BECKER/Examiner, Art Unit 2483